Filed 6/10/16 P. v. Sallee CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B265700

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. LA039726)
         v.

RONALD SALLEE,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Alan K. Schneider, Judge. Affirmed.
         Andrian K. Panton, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       In 2002 a jury convicted defendant Ronald Sallee of first degree robbery and first
degree residential burglary, with findings that the victim was 65 years of age or older and
findings of three prior serious felony convictions. Defendant was sentenced to a third
strike term of 25 years to life, plus 5 years for each of the three prior serious felony
convictions (Pen. Code, § 667, subd. (a)(1)1), plus a 1-year enhancement based upon the
victim’s age, for an aggregate term of 41 years to life.
       Defendant subsequently filed a habeas corpus petition in this court challenging the
imposition of three section 667, subdivision (a)(1) enhancements on the ground that the
three prior convictions supporting these enhancements all stemmed from a single
prosecution, and were thus not brought and tried separately. This court granted the
petition on January 15, 2015, and directed the trial court to resentence defendant. (In re
Sallee, B258633.) On May 12, 2015, the trial court did so. In accordance with this
court’s order, the trial court imposed only one of the three section 667, subdivision (a)(1)
enhancements, for an aggregate term of 31 years to life.
       Defendant filed a timely appeal. We appointed counsel to represent defendant on
appeal. After examination of the record, counsel filed an opening brief raising no issues
and asking this court to independently review the record. On March 22, 2016, we advised
defendant he had 30 days within which to personally submit any contentions or issues he
wished us to consider. To date we have received no response.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441.)




       1   Undesignated statutory references are to the Penal Code.



                                               2
                                  DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED


                                           LUI, J.
We concur:


      CHANEY, Acting P. J.


      JOHNSON, J.




                                       3